Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-6 are presented for examination.
Response to Amendment
2.	The rejection under 112 and 103 is withdrawn in light of the amendments made.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one operable machine" in 7.  There is insufficient antecedent basis for this limitation in the claim. 
To overcome the rejection the claim should amend the term "the at least one operable machine” to "the at least one operable unit”.
As per claim 2 and 3, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. They are therefore rejected as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2008/0275593 A1) in view of Lapham (US 2003/0050734).
Regarding claim 1 and 4, Johansson discloses a controller (robot controller 4) comprising: 
a processor (program executor 17, [0039], a processor unit including one or more central processing units (CPU), for handling main functions of the robot controller such as executing robot control programs, performing path planning, providing orders to the drive unit of the robot regarding movements of the manipulator such as desired position and velocity and generating motor references to the motors of the robot); 
at least one operable unit (robot 2); and 
a storage device (program storage 16), 
wherein the processor is configured to:  
store programs specifying a plurality of operations associated with the at least one operable machine in the storage device ([0035], program storage 16 for storage of a plurality of control programs, each program comprising program instructions including movement instructions for the manipulator and/or for the moving machine part or parts).
execute the programs ([0035], program executor 17 adapted to run the control programs and to generate instructions based on the movement instructions in the control program); 
case the at least one operable unit to operate according to the programs ([0034], [0037], The robot 4 (the motion planner 18) plans the movements of the movable machine part(s), based on the instructions received from the program executer 17, and generates reference values Ref1-Refx, including desired values for position and/or speed and/or of the machine actuators 31). 
Johansson does not specifically disclose manage control of the programs wherein when a program is called from one of the programs, the processor releases control of a group associated with the operable unit and specified in the called program, and obtain control of a group other than the group associated with the operable unit and specified in the called program.
However, Lapham discloses manage control of the programs (program execution module 18) wherein when a program is called from one of the programs, the processor releases control of a group associated with the operable unit and specified in the called program, and obtain control of a group other than the group associated with the operable unit and specified in the called program (Abstract, [0020], [0027], [0054], [0056], the general purpose computer (processor) includes a program execution module to selectively start (obtain) and stop (release) processing of the program of robot instructions and to generate a plurality of robot move commands).
	Since both of the cited prior art, Johansson and Lapham, are related to robot/robot tool control system, there are analogous art. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the equipment control system of Lapham for the robot controller of Johansson in order to simultaneously control multiple automation devices program by provide a control system suitable for controlling a plurality of automation devices with mechanical joints and mechanical actuators to move the respective joints, par. [0028] of Lapham). 

Regarding claim 2 and 5, Johansson and Lapham disclose:
Johansson discloses the unit is at least one robot (industrial robot 2), at least one operable tool (manipulator 2, tool 9, gripper), at least one rail axis ([0032], rotatable axes), at least one positioner ([0034], a measuring device (not shown) arranged to measure the position and/or speed of the movable part 6 and to provide the regulator 8 with information about the actual position and/or speed of the movable machine part 6), or a combination thereof; and Lapham discloses  the automation equipment category includes, but is not limited to, robots, machine tools, laboratory liquid-handling systems, computer media handling systems, therapeutic systems, surgical systems, and the like.
 
Regarding claims 3 and 6, Johansson and Lapham disclose:
 Johansson discloses the processor executes a program in parallel, the program specifying the group associated with the operable unit and released by the operable unit manager ([0013], [0036], control the movements of the robot and the actuator from one single control program, it possible to have one control program for the actuator and another control program for the robot, which programs are run parallel in synchronous operation on the same controller); and Lapham discloses in Par.[0028], running a plurality program simultaneously.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection is applying with newly found prior art, Johansson in view of Lapham. 
Applicant argues that the cited refence, Johansson and Eriksson fail disclose releasing (stopping) and obtaining (starting) control of the group of the robot system. However, the newly found prior art, Lapham, discloses such limitation in the abstract, par. [0027]-[0028]. Therefore, claims 1-6 are rejected under 103 (Johansson in view of Lapham). Please see the rejection below.

Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linnell et al. (US 2015/0336269) discloses modifying the time-based sequences of operations in order to prevent the one or more potential collisions, and providing instructions for parallel execution of the modified time-based sequences of operations at timesteps of the global timeline by the robotic devices within the work-cell.
 Kimura et al. (US 5,150,024) discloses personal computer having a function of selectively reading out a necessary program from the plurality of operation programs stored previously and including a data transmission device for transmitting the program, a controller including an IC card loader and deciphering and calculating the operation program supplied through the IC card loader to control the robot machine, and a data transmission cable having an connection terminal mounted at one end thereof and which can be inserted into the IC card loader to connect between the data transmission device and the IC card loader, whereby the operation program is supplied from the external memory through the data transmission cable to the controller.
Inaba et al. (US 4,543,639) relates to an industrial robot control method for use in a system having a machine tool, a numerical control device for controlling the machine tool, an industrial robot and a robot control device for controlling the industrial robot. A plurality of robot control programs are stored in the robot control device, and a robot control program selection signal is generated by the numerical control device to cause the robot control device to select a robot control program in accordance with the selection signal and to execute robot service processing based on the robot control program.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
	
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119